       Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 1 of 9


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
NICOLE RICE,
                                               21-cv-373 (JGK)
                    Plaintiff,
                                               ORDER
          - against -

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, appearing pro se, has filed an application to

proceed without the payment of fees, that is, in forma pauperis

(IFP), which this Court granted on January 19, 2021.         The IFP

application stated that the plaintiff was seeking judicial review

of a Title XVI Social Security Disability benefits determination.

The plaintiff attached to the application a copy of her Statement

of Claimant or Other Person (SSA-795).      However, the plaintiff has

not filed a complaint, and it is not clear whether the plaintiff

has filed a claim application with the Social Security

Administration, and if so, whether the Commissioner has reached a

final decision on her application.

     The Social Security Act grants federal courts jurisdiction to

review challenges a final decision of the Commissioner, provided

the plaintiff files her appeal within 60 days of the claimant’s

receipt of the Notice of Appeals Council Action. See 42 U.S.C.

§ 405(g); 20 C.F.R. § 422.210. If the plaintiff has not filed a

claim with the Social Security Administration, this Court does not
         Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 2 of 9


have jurisdiction to consider the plaintiff’s application for

benefits. Bowen v. City of New York, 476 U.S. 467, 483 (1986).

Further, plaintiffs must generally exhaust their administrative

remedies before the Social Security Administration, such that the

Commissioner has reached a “final decision,” before appealing to

federal court.    Abbey v. Sullivan, 978 F.2d 37, 43 (2d Cir. 1992).

Ordinarily, to exhaust the administrative review process, a

plaintiff must: (1) file an application to the Social Security

Administration, (2) receive an initial determination concerning

the computation of benefits, if any; (3) seek reconsideration; (4)

request a hearing before an Administrative Law Judge, and (5)

request that the Appeals Council review the Administrative Law

Judge’s decision. 20 C.F.R. § 416.1400(a).

     If the plaintiff has filed a claim and exhausted the

administrative review process, using the attached complaint form

for actions brought under 42 U.S.C. § 405(g) and any additional

papers she requires, the plaintiff must:

   (1)   provide the date of the Social Security Administration’s

         Administrative Law Judge’s decision;

   (2)   provide the date of the Notice of Appeals Council Action;

   (3)   provide the date she received the Notice; and

   (4)   attach a copy of the Notice to her amended complaint.

     If the plaintiff did not file her IFP application here within

60 days of receiving the Notice, she must include facts explaining

why she failed to do so. If Plaintiff needs assistance with this

                                      2
         Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 3 of 9


matter, she may contact the NYLAG Legal Clinic for Pro Se

Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those

who are representing themselves in civil lawsuits in the Southern

District of New York. A copy of the flyer with details of the

clinic is attached to this order.

     The Court requests that the Clerk mail a copy of this Order

to the plaintiff.    In addition, the Court asks that the Court

strike the Order Of Service, ECF No. 4.

SO ORDERED.

Dated:     New York, New York
           February 9, 2021

                                          ____/s/ John G. Koeltl______
                                                 John G. Koeltl
                                          United States District Judge




                                      3
               Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 4 of 9




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




 Write your full name.
                                                              _____CV_______________
                                                              Include case number only if one has been
                                                              assigned.

                          -against-

 COMMISSIONER OF SOCIAL SECURITY



  COMPLAINT FOR JUDICIAL REVIEW OF A FINAL DECISION OF THE
            COMMISSIONER OF SOCIAL SECURITY

     The plaintiff respectfully alleges:

 1. This is an action under section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), or
     section 1631(c)(3) of the Social Security Act, 42 U.S.C. § 1383(c)(3), for review of a final
     decision of the Commissioner of Social Security.

 2. This case is properly brought in the Southern District of New York because the
     plaintiff is a resident of the county of
     and the State of
          or (optional)
     has a principal place of business in the county of
     and the State of

 3. The plaintiff’s social security number is

 4. The defendant is the Commissioner of the Social Security Administration and has full
     power and responsibility over Social Security and Supplemental Security Income
     benefit determinations under the Social Security Act.

 5. The Social Security Administration issued an unfavorable decision regarding the
     plaintiff’s application for, or eligibility to receive, benefits under Title XVI of the Social



Rev. 3/22/18
         Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 5 of 9




   Security Act (SSI - Supplemental Security Income) or Title II of the Social Security Act
   (Disability Insurance, Retirement, or Survivors benefits).

6. The plaintiff requested a hearing before an Administrative Law Judge, a hearing was
   held, and the Administrative Law Judge issued a decision denying the plaintiff’s
   claim, by decision dated (date of Administrative Law Judge decision)

7. The plaintiff requested a review, and the Appeals Council denied the plaintiff’s
   request, or otherwise issued an unfavorable decision, on
   (date of Appeals Council letter)                         , making the Administrative
   Law Judge’s decision the “final decision” of the Commissioner, subject to judicial
   review under 42 U.S.C. § 405(g) or § 1383(c)(3).

8. The plaintiff received the letter from the Appeals Council on
   (date of receipt of letter)


                                       IMPORTANT
       Please attach a copy of the Appeals Council’s letter to this complaint.

 You may file this complaint even if you do not have the Appeals Council letter or cannot answer
     all of the questions, but you may be required later to provide the missing information.

9. The Commissioner’s decision was not supported by substantial evidence in the
   record, or was based on legal error.

WHEREFORE, the plaintiff respectfully requests that the Court:

   a) direct the defendant to appear before the Court;

   b) order the defendant to submit a certified copy of the administrative record,
       including the evidence upon which the findings and decisions complained of are
       based;

   c) upon such record, modify or reverse the decision of the defendant and grant the
       plaintiff maximum monthly Social Security benefits or Supplemental Security
       Income benefits as allowable under the Social Security Act; and

   d) grant such other relief as may be just and proper.




                                                                                           Page 2
           Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 6 of 9




                               PLAINTIFF’S CERTIFICATION
By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support; and (4) the complaint otherwise complies with the
requirements of Federal Rule of Civil Procedure 11.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk’s Office may result in the dismissal
of my case.


You must sign and date the complaint. Attach additional pages if necessary. You must also either
pay the filing fee or submit an application to proceed without prepayment of fees.


 Dated                                                  Plaintiff’s Signature


 First Name                    Middle Initial           Last Name

 Plaintiff’s Address


 County, City                                   State                           Zip Code

 Telephone Number                                       Email Address (if available)



 I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents
 Electronically:
 ☐ Yes    ☐ No
      If you do consent to receive documents electronically, submit the completed form with your
      complaint. If you do not consent, please do not attach the form.




                                                                                            Page 3
              Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 7 of 9


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
              Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 8 of 9




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
      Case 1:21-cv-00373-JGK Document 5 Filed 02/09/21 Page 9 of 9




To all individuals who have Social Security or
Supplemental Security Income cases:

The New York County Lawyers Association has provided free
legal assistance to thousands of people who cannot afford
lawyers. If you cannot afford a lawyer, you may qualify for
free legal representation in your appeal in the Southern
District of New York.

If you would like to consult with a lawyer, please call Carolyn
A. Kubitschek, at (212) 349-0900. We cannot promise that
everyone who calls will get a lawyer, but we are committed to
providing as many individuals as possible with free legal
representation in their federal appeals.

Sincerely,



Anthe Maria Bova

General Counsel & Director of Pro Bono Programs
